Citation Nr: 1209646	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-37 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for osteoarthritis of the knees.

3.  Entitlement to service connection for an acquired psychiatric disability (claimed as anxiety or anger outbursts).

4.  Entitlement to service connection for fatigue (claimed as secondary to Persian Gulf War service).

5.  Entitlement to service connection for a disability manifested by lightheadedness (claimed as secondary to Persian Gulf War service).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1977, September 1990 to August 1991, February 2004 to June 2004, and May 2007 to August 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

A May 2008 rating decision denied separate claims for entitlement to service connection for bilateral knee pain and a finger joint condition.  The Veteran disagreed with both of these denials.  The issues appear to have been combined into the single issue of entitlement to service connection for rheumatoid arthritis in the October 2008 statement of the case.  Medical evidence reflects that the Veteran has osteoarthritis of the knees.  As rheumatoid arthritis and osteoarthritis are different disabilities, and in this case, are affecting different parts of the body, the Board has separated these claims into two separate issues to better reflect the Veteran's contentions and the medical evidence. 

The Board recognizes that some of these claims were previously denied.  However, since the previous denials the Veteran has had additional active service and additional relevant service records were received in December 2007.  As such, the claims are properly treated as original claims rather than claims to reopen previously denied claims.  See 38 C.F.R. § 3.156(c) (2011).  

In July 2010, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  A claim for service connection for asthma was also remanded by the Board.  That claim was granted by the Appeals Management Center (AMC) in December 2011 and is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Compensable manifestations of rheumatoid arthritis are first shown within one year of the Veteran's separation from service in June 2004, which was more than 90 days in duration.

2.  Compensable manifestations of bilateral knee osteoarthritis are first shown within one year of the Veteran's separation from service in August 2007, which was more than 90 days in duration.

3.  The Veteran served on active military service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The Veteran developed chronic lightheadedness and dizziness after his service in the Persian Gulf War, and these symptoms are not attributable to any known diagnosis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for bilateral knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for establishing service connection for an undiagnosed illness manifested by lightheadedness and dizziness have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is granting service connection for rheumatoid arthritis, bilateral knee osteoarthritis, and an undiagnosed illness manifested by lightheadedness and dizziness.  In light of these fully favorable determinations, no further discussion of VCAA compliance is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I. Rheumatoid Arthritis

There are no complaints or diagnoses related to rheumatoid arthritis during the Veteran's active service from July 1977 to September 1977, September 1990 to August 1991, or from February 2004 to July 2004.   

A private treatment record from September 2004 shows a diagnosis of rheumatoid arthritis.  During VA treatment in November 2006, the Veteran reported a history of swelling in his hand and knees.  The assessment was again rheumatoid arthritis.  

Service treatment records from June 2007 reflect that after the Veteran complained of pain in the knees lab work showed a positive rheumatoid factor, although other labs were negative.  The section for previous medical history included "Arthritis (?rheumatoid?)."  The assessment was arthritis and the practitioner noted that the type of arthritis was not clear and it was not classic rheumatoid arthritis despite positive rheumatoid factor.  

During a December 2007 VA general medical examination, the Veteran complained that his finger joints began swelling on active duty.  X-rays of the hands showed mild swelling consistent with psoriatic arthritis.  The diagnosis included arthritis of the hands.  It is noted that the Board previously found this VA examination to be inadequate as the examiner did not review the Veteran's claims file.  

Several VA outpatient treatment records from 2009 and 2010 indicate that the Veteran has current rheumatoid arthritis.  For example, a July 2009 VA rheumatology note includes an impression of active seropositive rheumatoid arthritis.  

In April 2010, the Veteran testified that his arthritis started climbing up his legs during his tour in 2004 and not long after he was home and the arthritis, he thought, started in his hand.  He could not use his hands and they would swell up and burn.  He was eventually told that he had rheumatoid arthritis.  

The Veteran was afforded a VA joints examination in October 2010.  The examiner noted that medical reports indicated that the Veteran's rheumatoid arthritis primarily affected joints from the waist up.  The examiner opined that it is less likely as not that the rheumatoid arthritis was caused by or a result of military service.  He explained that at this time there is no link in medical literature between rheumatoid arthritis and trauma, and to this date this condition is an autoimmune condition with genetic predisposition not linked etiologically to trauma.  

The Board recognizes the October 2010 VA opinion against the Veteran's claim.  However, the rationale for that opinion is solely based on the rheumatoid arthritis not being caused by trauma.  In this case, the Veteran is not alleging that the rheumatoid arthritis began as a result of trauma in service but instead that it began during service.  If a Veteran served for 90 days or more during a war period or after December 31, 1946, and a chronic disease - such as arthritis - manifests to a degree of 10 percent or more within 1 year of that service, that disease will be considered to have been incurred in or aggravated by service.  See 38 C.F.R. § 3.307(a).  In this case rheumatoid arthritis is first shown in September 2004, which is within 1 year of the Veteran's service from February 2004 to June 2004, which was of a duration greater than 90 days.  Thus, if the rheumatoid arthritis was manifest to a degree of 10 percent or more at that time, service connection is warranted.  See id.  

Rheumatoid arthritis is rated under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a (2011).  Under that diagnostic code, certain disability ratings are assigned for active rheumatoid arthritis; for chronic residuals such as limitation of motion or ankylosis, the disease should be rated under the appropriate diagnostic codes for the specific joints involved.  See id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2011).

In this case, the September 2004 treatment note indicates that the Veteran had tenderness of the metacarpal phalangeal joints.  Given the objective findings of pain in the finger joints, the Board finds that the Veteran's rheumatoid arthritis manifested to a compensable degree in September 2004, within 1 year after separation from a period of 90 or more days of active military service.  As such, service connection for rheumatoid arthritis is warranted.  See 38 C.F.R. § 3.307(a).  

	II. Osteoarthritis of the Knees

There are no complaints or diagnoses related to arthritis of the knees during the Veteran's active service from July 1977 to September 1977, September 1990 to August 1991, or from February 2004 to July 2004.   

During a December 1997 VA Persian Gulf War examination, the Veteran complained of arthralgias in the knees.  He also complained of pain in the knees during a July 1998 VA general medical examination.  

Service treatment records from the Veteran's most recent period of active service indicate that he complained of knee pain in June 2007.  X-rays of the knees were read by radiology as "Normal".  The assessment was arthritis, and it was noted that it was not classic rheumatoid arthritis.  The recommendation was that the Veteran should be allowed to retire, and if that was not possible, that the military should proceed with doing a medical evaluation board.  

During an October 2007 VA general medical examination the Veteran complained of knee problems.  The diagnosis was bilateral knee osteoarthritis, which was reportedly confirmed on X-ray.  The Veteran was afforded a VA joints examination in October 2010; however, it does not appear that the knees were examined at that time.  Again, it is noted that the Board previously found this VA examination to be inadequate as the examiner did not review the Veteran's claims file.  However, the examination report is probative as it notes that X-ray showed bilateral knee osteoarthritis.  

If a Veteran served for 90 days or more during a war period or after December 31, 1946, and a chronic disease - such as arthritis - manifests to a degree of 10 percent or more within 1 year of that service, that disease will be considered to have been incurred in or aggravated by service.  See 38 C.F.R. § 3.307(a).  In this case osteoarthritis of the knees is first shown in October 2007, which is within 1 year of the Veteran's service from May 2007 to August 2007, which was of a duration greater than 90 days.  Thus, if the osteoarthritis of the knees was manifest to a degree of 10 percent or more at that time, service connection is warranted.  See id.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  The knees are considered major joints.  38 C.F.R. § 4.45(f).  

During the October 2007 VA examination, flexion was reduced in each knee and pain was present during motion.  Given the objective findings of pain and limitation of motion, the Board finds that the Veteran's bilateral knee osteoarthritis manifested to a compensable degree in October 2007, within 1 year after separation from a period of 90 or more days of active military service.  As such, service connection for bilateral knee osteoarthritis is warranted.  See 38 C.F.R. § 3.307(a).  

      III. Lightheadedness and Dizziness

In October 1997, the Veteran complained to a private physician of periodic bouts of syncope.  The physician noted that the cause was felt not to be related to heart or significant lung problem.  The physician believed that the Veteran had vasodilation with significant exercise and an element of anxiety.  The Veteran underwent a VA neuropsychiatric evaluation that same month.  The examiner found no clinical or personality disorder.  

The Veteran had a series of VA Persian Gulf War examinations during December 1997.  He complained of lightheadedness, with the first incident being on Christmas Day 1996.  He had undergone extensive workup for the recurrent spells of lightheadedness and feeling faint, including electrocardiogram (EKG), echocardiogram (ECHO), Holter monitor, electroencephalogram (EEG), computed tomography (CT) scan, and magnetic resonance imaging (MRI) scan of the brain, all of which revealed no pathology to account for his symptoms.  The examiner noted that the somatic symptoms suggest the presence of significant anxiety, but his scores did not indicate the presence of posttraumatic stress disorder (PTSD).  

At a later VA Persian Gulf War examination in January 1998, the Veteran again reported lightheadedness.  It was noted that neuropsychiatric testing indicated no psychiatric abnormality.  Regarding syncope, the Veteran was felt to be neurologically intact.  

In April 1998, a VA practitioner noted a history of multiple presyncopal episodes associated with chronic fatigue, and that extensive workup had yielded no explanation.  

The Veteran was afforded a VA neurological examination in June 1998.  He reported that about 2 years previously he suddenly became lightheaded and dizzy and actually collapsed on the floor.  Since that time he had multiple spells, usually occurring once a week.  He had been worked up extensively but all results were negative.  The examiner stated that the Veteran had syncope of unknown etiology which seemed unlikely to be neurologic in origin.  The examiner noted that the episodes may be psychogenic (anxiety related).  

The Veteran was also afforded a VA mental disorders examination in June 1998.  The impression was that based on the present mental status there was no psychopathology at that time.  

The Veteran reported for a VA general medical examination in July 1998.  He complained of near syncopal episodes.  

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).  

The term Persian Gulf veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  

In this case, the Veteran served in Southwest Asia from October 1990 to June 1991 and is considered a Persian Gulf War veteran.  He complains of lightheadedness and dizziness beginning after his service in the Persian Gulf War.  The Board recognizes that the Veteran previously complained of dizzy spells in June 1982; however, this was attributed to mild heat exhaustion.  The more recent complaints do not appear to be related to heat exhaustion or to be a continuation of the complaints of heat exhaustion.  In fact, the Veteran did not complain of dizziness again for over a decade.  Complaints of lightheadedness and dizziness for more than 6 months are clearly documented, which shows chronicity of the symptoms.  See 38 C.F.R. § 3.317(a)(4).  

While the record clearly shows complaints of lightheadedness and dizziness for more than 6 months during 1997 and 1998, it is somewhat unclear if these episodes continue to the present.  However, there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  An April 1998 claim for service connection for lightheadedness was denied in August 1998.  After the Veteran filed claims for service-connection for lung, knee, and finger joint disabilities in August 2007, additional, relevant, service treatment records were obtained.  If VA receives additional relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, as it did here in relation to the claim for service connection for lightheadedness, VA will reconsider the claim without the need for new and material evidence.  See 38 C.F.R. § 3.156(c)(1) (2011).  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  See 38 C.F.R. § 3.156(c)(3).  In this case, the chronic complaints of lightheadedness and dizziness in 1997 and 1998 constitute evidence of a current disability as the effective date of any grant of service connection potentially predates some of the complaints.  

The chronic disability must also manifest to a degree of 10 percent or more.  See 38 C.F.R. § 3.317.  The Veteran's symptoms are analogous to those found in veterans with peripheral vestibular disorders.  Peripheral vestibular disorders warrant a 10 percent rating with occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  The evidence in this case supports a finding that the Veteran has at least occasional dizziness as evidenced by his multiple complaints of lightheadedness and dizziness to medical practitioners.  

As a current chronic disability manifest to a degree of 10 percent or more is found for this Persian Gulf War veteran, if by history, physical examination, and laboratory tests these complaints cannot be attributed to any known clinical diagnosis, then service connection should be warranted for an undiagnosed illness.  See 38 C.F.R. § 3.317.  

As described above, the Veteran has undergone neurological examination, neuropsychiatric examination, EKG, ECHO, Holter monitor, EEG, CT scan, and MRI scan of the brain, all of which revealed no pathology to account for his symptoms.  In short, history, physical examination, and laboratory tests have not been able to attribute any known clinical diagnosis to the reports of lightheadedness and dizziness.  Thus, the Board finds that these complaints are due to an undiagnosed illness and service connection for the undiagnosed illness manifested by lightheadedness and dizziness is warranted.  


ORDER

Entitlement to service connection for rheumatoid arthritis is granted.

Entitlement to service connection for bilateral knee osteoarthritis is granted.  

Entitlement to service connection for an undiagnosed illness manifested by lightheadedness and dizziness is granted.  


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and fatigue.  Additional examination is needed for these disabilities, as is corrective VCAA notice regarding the claim for entitlement to service connection for fatigue, to include as due to an undiagnosed illness secondary to Persian Gulf War service.

In October 1997, a private physician commented that there might be an element of anxiety in the Veteran's bouts of syncope.  That same month, the Veteran was seen for a neuropsychiatric evaluation at VA.  The examiner found no Axis I clinical disorder or Axis II personality disorder, although it was noted that since Desert Storm the Veteran could not stand to feel like he was under a lot of pressure and he would get angry more easily.  During a December 1997 VA Persian Gulf War neuropsychological evaluation the Veteran reported that SCUD missiles exploded nearby when he was deployed to Southwest Asia.  The examiner stated that the Veteran's somatic symptoms suggest the presence of significant anxiety, but his scores do not indicate the presence of PTSD.  A February 1998 annual medical certificate (related to military service) noted that the Veteran took Lorazepam (which is typically used to treat anxiety disorders) as needed, but had not taken it in about 6 months.  In March 1998, a practitioner noted that the Veteran's episodes associated with lightheadedness and dizziness may be panic attacks.  After a January 1998 VA mental disorders examination, it was noted that there was no psychopathology at that time.  In a March 2000 claim, the Veteran reported having anxiety attacks.  An April 2000 VA treatment report noted a history of panic attacks.  In a February 2001 statement, the Veteran reported having anxiety attacks and anger spurts.  In January 2003, a history of anxiety was noted, although it was also noted that there were no current problems.  

In April 2010, the Veteran testified that when he came back from the Gulf he started having weird feelings and did not want to be around people.  He started to get paranoid and had bad dreams.  He noted that little things will tick him off and he will have outbursts where he wants to hurt someone.  He recalled that during service something exploded near his tent and he was afraid.  He testified that this happened several time, and that chemical alarms would go off which scared him.  

In June 2010, the Veteran was seen at VA for reports of feeling nervous, anxious and shaky on and off since he returned from Operation Desert Storm.  He also reported getting depressed from his chronic medical condition related to rheumatoid arthritis.  Axis I diagnoses at that time included mood disorder, not otherwise specified (NOS); and rule out PTSD.  The assessment after an appointment the next month was depressive disorder secondary to general medical condition; and rule out PTSD.  In September 2010, the impression included generalized anxiety disorder and PTSD/depression.  

In short the Veteran currently complains of mental health issues beginning after his return from the Persian Gulf in 1991, and medical professionals have indicated that he may have a mental disorder as a result of his other medical disabilities.  A medical opinion has not been obtained to determine if any current psychiatric disorder is related to the Veteran's service or a service-connected disability.  As such, a VA examination is necessary in this case.  

VA treatment records in October and December 1997 note the Veteran's complaints of fatigue.  He also complained of fatigue in 1998, 1999, 2000, and 2001.  The complaints of fatigue have not been attributed to any known clinical diagnosis.  As noted above, the Veteran is a Persian Gulf War veteran and may be entitled to service connection for an undiagnosed illness manifested by fatigue if certain conditions are met.  See 38 C.F.R. § 3.317.  One requirement is that a qualifying chronic disability manifest to a degree of 10 percent or more.  See id.  The Veteran has not been provided a VA examination to determine the extent and history of his fatigue, and it is unclear from the evidence of record if the Veteran's complaints of fatigue could warrant a compensable evaluation.  As such, a VA examination is necessary in this case.  

Given the above, the Board finds that VA's duty to provide VA examinations and obtain medical opinions regarding the claims for entitlement to service connection for an acquired psychiatric disorder and fatigue has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Thus, the issues must be remanded so that the Veteran can be provided VA examinations (mental disorders and chronic fatigue syndrome) and medical opinions can be obtained.  Specific instructions to the examiners are detailed below.

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The Veteran has not been provided VCAA notification regarding his claim for entitlement to service connection for fatigue, to include as due to an undiagnosed illness secondary to Persian Gulf War service.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish the claim for service connection for fatigue, to include as due to an undiagnosed illness secondary to Persian Gulf War service.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA chronic fatigue syndrome examination to determine if the Veteran has chronic fatigue syndrome and the extent of his fatigue.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Does the Veteran have chronic fatigue syndrome?
(b) Do the Veteran's symptoms include debilitating fatigue which waxes and wanes but results in periods of incapacitation (requires bed rest and treatment by a physician) of at least one week total duration per year, or requires medication? 

A rationale for all opinions expressed should be provided.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any acquired psychiatric disorder, and to obtain an opinion as to whether such is possibly related to service or a service-connected disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide opinions regarding:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose during any of the Veteran's periods of active service or is otherwise related to service.  
(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any psychiatric disorder that is caused by or aggravated (permanently worsened beyond natural progress) by service-connected hearing loss, asthma, rheumatoid arthritis, bilateral knee osteoarthritis, or an undiagnosed illness manifested by lightheadedness and dizziness.  If it appears likely that service-connection will be granted for any other condition, the RO/AMC should request a similar opinion regarding such disability.  If the examiner concludes that the Veteran has a psychiatric disability aggravated by a service-connected disability, the examiner should quantify the degree of aggravation, if possible.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


